Miller, J.
The question upon which depends the power of this court to adjudicate the merits of the appeal, is whether an appeal lies from the order of the. circuit judge dissolving the injunction. ,
It was held by this court in The Monticello Bank v. Smith et al., 25 Iowa, 246, that “ no appeal lies to the supreme court from an order of a county judge dissolving an injunction.”
It was said in that case that “ the right to appeal from an order made by a judge at chambers is a very unusual, not to say extraordinary, remedy. It certainly has no *85existence except by force of tbe statute, and the statute only gives the right to an appeal from an order xnade by -z judge of the district courtP Revision, § 2633.
Has the right of appeal been conferred by the act of 1868, creating the circuit court, when the order is made by a judge of that court at chambers? Chapter 86, laws of 12th General Assembly.
Section 17 of that act provides, that “ All appeals from judgments or orders of the district court, or circuit court, or any judge thereof within the said judicial district, shall be heard in the first instance by said (the) general term, and the provisions of sections 2631, 2632 of the Revision of 1860 shall apply thereto, substituting the words general term, of the same judicial district,’ for the words supreme court.’ ”
By reference to these sections, it will be seen that, by section 2631, the supreme court has an appellate jurisdiction over all judgments and decisions of any of the district courts, as well in case of civil actions, properly so called, as in proceedings of a special or independent character.”
££Section 2632. An appeal may also be taken to the supreme court from the following orders :
* * “ 2. A final order made in special proceedings affecting a substantial right therein, or made on a summary application in an action after judgment.”
“3. When an order grants or refuses, continues or modifies, a provisional remedy, or grants, refuses, dissolves or refuses to dissolve an injunction or attachment; when it grants or refuses a new trial, or when it sustains or overrules a demurrer.”
These provisions were made applicable to appeals from the circuit court to the general term by section 17 of the act creating those courts, and now, by section 2 of chapter 41, laws of 13th General Assembly, all appeals from the circuit court are taken to this court “ in the *86same manner, under the same rules, and with the same effect, as appeals were taken from the district court to the supreme court before the passage of chapter 86, laws of the twelfth General Assembly.”
It will thus be seen that an appeal lies from the judgments and orders of the circuit court to the same extent, in the same manner, under the same rules, and with the same effect, as appeals from the district com't.
Wherever the statute gives a right of appeal from the judgment or orders of the district court, it is likewise given from the judgments and orders of the circuit court.
It is further provided by the Revision, however, as follows:
“ Section 2633. If any. of the above orders áre made by a judge of the district court, the same is reviewable in the same way as if made by the court.”
This section is no where in .the statute made applicable to a judge of the circuit court.
There is no provision of the statute that gives a right of appeal from any of the orders enumerated in section 2632 of the Revision, when made by a circuit judge at chambers. It is when they are made by the circuit court, not the judge, that an appeal lies.
The appeal therefore will be
Dismissed.